Dismissed and Memorandum Opinion filed October 2, 2003








Dismissed and Memorandum Opinion filed October 2,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00964-CV
____________
 
DENISE LORRAINE, Appellant
 
V.
 
MARY ANN KNEZEK, Appellee
 

 
On Appeal from the 157th District
Court
Harris County, Texas
Trial Court Cause No. 01-16450
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 11, 2003.  On September 22, 2003, appellant filed a
motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 2, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.